Name: Commission Regulation (EEC) No 100/84 of 16 January 1984 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the German mark and the Dutch guilder
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  Europe
 Date Published: nan

 17. 1 . 84 Official Journal of the European Communities No L 14/5 COMMISSION REGULATION (EEC) No 100/84 of 16 January 1984 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the German mark and die Dutch guilder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 1 877/83 (2), and in particular Article 6 (c) thereof, Whereas Article 5 of Regulation (EEC) No 1223/83 provides that, as regards the amounts fixed in ECU, an increase may be provided for ; whereas use should be made of this possibility to the extent necessary to prevent any diminution in national currency of the amounts concerned ; whereas it appears appropriate, in view of the abovementioned Regulation, to fix that increase at 2,413 % and for certain amounts at 1,691 %, and to amend Commission Regulation (EEC) No 1054/78 (3), as last amended by Regulation (EEC) No 1873/83 (4) accordingly ; Article 1 The Annex to Regulation (EEC) No 1054/78 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 132, 21 . 5. 1983, p. 33. (2) OJ No L 186, 9 . 7 . 1983, p. 24 . (3) OJ No L 134, 22. 5. 1978, p. 40. (4) OJ No L 186, 9 . 7 . 1983, p. 17 . No L 14/6 Official Journal of the European Communities 17. 1 . 84 ANNEX A The amounts specified in Council Directive 72/159/EEC of 17 April 1972 on the moderniza ­ tion of farms (') as last amended by Regulation (EEC) No 187/83 H and amounting to are replaced by the following amounts Article 8 (2) Article 8 (3) 77 509 ECU/MWU 232 526 ECU/farm 7 671 ECU 11 506 ECU 79 379 ECU/MWU 238 137 ECU/farm 7 801 ECU 1 1 700 ECU Article 14 (2) (a) 19 378 ECU/farm 19 846 ECU/farm Articles 10 and 1 of Council Directive 73/ 134/EEC (3) 63,6 ECU/ha 43,1 ECU/ha 21,9 ECU/ha 6 363 ECU/farm 4 313 ECU/farm 2 190 ECU/farm 65 ECU/ha 44 ECU/ha 22,4 ECU/ha 6 513 ECU/farm 4 414 ECU/farm 2 242 ECU/farm Article 11 ( 1 ) 812 ECU 832 ECU Article 12 3 556 ECU 10 663 ECU 3 642 ECU 10 920 ECU (') OJ No L 96, 23. 4. 1972, p. 1 . (J) OJ No L 25, 27. 1 . 1983, p. 12. 0 OJ No L 153, 9 . 6 . 1973, p. 24. B The amount specified in Council Directive 75/268/EEC of 28 April 1975 on mountain and hill fanning and fanning in certain less-favoured areas (4), as last amended by Regulation (EEC) No 187/83 " and amounting to is replaced by the following amount Article 10 (2) 14 221 ECU/farm 14 564 ECU/farm (') OJ No L 128, 19 . 5. 1975, p. 1 .